ACCEPTED
                                                                                            03-15-00153-CR
                                                                                                    7902546
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                     11/19/2015 11:16:59 AM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK




                                 No. 03-15-00153-CR                   FILED IN
                                                               3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                                                              11/19/2015 11:16:59 AM
               IN THE COURT OF APPEALS FOR THE              THIRD
                                                                 JEFFREY D. KYLE
                         DISTRICT OF TEXAS                             Clerk



                       THE STATE OF TEXAS, Appellant
                                    v.
                     FRANCES ANITA ROBINSON, Appellee


      On Appeal from the 207th Judicial District Court of Co mal County, Texas
                             Cause No. CR2013-267
                 Honorable Bruce Boyer, District Judge Presiding


            MOTION TO EXTEND TIME TO FILE APELLEE'S BRIEF




Sullivan & Associates, PLLC

By
Charles Sullivan
Texas Bar No. 24049421
308 Campbell Drive
Canyon Lake, TX 78133
(830) 899-3259 Phone
(210) 579-6448 Fax
csullivan@lawcullivan.com
Attorney for Appellee Robinson
              MOTION TO EXTEND TIME TO FILE APPELLEE'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

         Now comes Francis Anita Robinson, Appellee in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant's brief,

pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause

shows the following:

         1.     This case is on appeal from the 207th Judicial District of Comal County,

Texas.

         2.     The case below was styled the STA1E OF TEXAS vs. FRANCES ANITA

ROBINSON, and numbered CR2013-267.

         3.     Appellant State is appealing Motion to Supress Evidence granted by the

trial court on February 18, 2015.

         4.     The appellate filed their brief on October 16,2015.

         5.     Appellee requests an extension of time of 30 days from the present date, i.e.

November 19, 2015.

         6.     No extensions to file the brief have been previously received in this cause.

         7.     Defendant is currently free on bond.

         WHEREFORE, PREMISES CONSIDERED, Appellee prays that this Court

grant this Motion To Extend Time to File Appellee's Brief, and for such other and further

relief as the Court may deem appropriate.


No. 03-15-00153-CR, State v Robinson, Motion to Extend Time to File Appellee's Brief
                                                  C rles W. Sullivan
                                                  Texas Bar No. 24049421
                                                  Sullivan & Associates, PLLC
                                                  308 Campbell Drive
                                                  Canyon Lake, TX 78133
                                                  (830) 899-3259 Phone
                                                  (21 0) 579-6448 Fax



STATE OF TEXAS                                        §
                                                      §
COUNTY OF COMAL                                       §


                                                  AFFIDAVIT

        BEFORE ME, the undersigned authority, on this day personally appeared

Charles Sullivan, who after being duly sworn stated:

        "I am the attorney for the appellant in the above numbered and entitled

        cause. I have read the foregoing Motion To Extend Time to File Appellant's

        Brief and swear that all of the allegations of fact contained therein are true

        and correct."




No. 03-15-00153-CR, State v Robinson, Motion to Extend Time to File Appellee's Brief
        SUBSCRIBED AND SWORN TO BEFORE ME on November 19, 2015, to

certify which witness my hand and seal of office.

                                                               A--$_        .i
                                                                lJ ·.-    >J                        /
                                                           { ;! 1: ~:      ~~>,_ ' -r't.-.'}::r''\-·"1 ...··:-:. _. .~,----~
                                                           ·- _/'1'-{:dtary'Puhlic. State ot>                 t'xas
                                                                                                        -....~·




                                            Certificate of Service

       I, Charles Sullivan, attorney for Frances Anita Robinson, Appellee, hereby certify
that a true and correct copy of this Motion has been delivered to Appellant via State's
attorney of record in this matter:

        Jennifer Tharp, Criminal District Attorney
        Daniel Palmitier, Assistant District Attorney
        150 N. Seguin Avenue, Suite #307
        New Braunfels, Texas 78130
        (830) 221-1300
        Fax (830) 608-2008
        E-mail: preslj @co. comal. tx. us
        Attorneys for State

By electronically sending it through efile.txcourts.gov service, this 19th day of
November, 2015.



                                                   c




No. 03-15-00153-CR, State v Robinson, Motion to Extend Time to File Appellee's Brief